Citation Nr: 0944549	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision the Board denied the 
claim of entitlement to service connection for bilateral 
hearing loss and granted entitlement to service connection 
for tinnitus.  In June 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board video conference 
hearing.  A transcript of that hearing has been incorporated 
into the claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in November 2007, which was prior to the 
January 2008 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2007 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  38 C.F.R. 
§ 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in the November 2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA 
medical records.  The appellant denied receiving any nonVA 
treatment for his claimed disability.  The appellant was also 
afforded a VA examination in January 2008.  The opinion 
supplied as part of this examination was based on a thorough 
examination of the appellant, the appellant's medical history 
and complaints, and objective findings.  As is explained in 
greater detail below, the Board finds that the examiner 
provided sufficient detail for the Board to make a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Additionally, the 
appellant was provided with the opportunity to testify at a 
Board hearing, which he attended in June 2009.     

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's separation record from service (DD Form 214) 
shows that he served as a military policeman.  

The Veteran's service treatment records show that at his 
December 1973 induction examination he had pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0

10
LEFT
15
5
0

5

Service treatment records also show that the Veteran was seen 
in May 1974 for a "pimple-like object" in his outer left 
ear that was tender to touch.  It was noted at this time that 
there was no drainage, difficulty with hearing, or dizziness.  

At the Veteran's separation examination in December 1974, 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
5
5
10
10

The Veteran denied having hearing loss on a Report of Medical 
History that he completed at separation in December 1974 and 
a discharge physical record in December 1974 states that the 
Veteran had no medical problems.  

In January 1975, the Veteran filed a claim for service 
connection for a disability unrelated to hearing loss.  

In November 2007, the Veteran filed a claim for service 
connection for bilateral hearing loss.  He said his first 
exposure to loud noises was on the rifle and pistol range and 
during weapons demonstrations during boot camp and he 
believed that this claimed condition began in service.  He 
denied receiving any postservice civilian treatment for these 
conditions and requested a VA examination.

On file is a January 2008 VA examination report noting that 
the Veteran had been a military policeman in service and had 
inservice noise exposure from weapons fire, grenades and 
bazookas.  This report also notes that the Veteran had 
postservice noise exposure working in a factory for less than 
a year.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
70
LEFT
40
45
45
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 in the left ear.  The 
examiner stated that the data was most consistent with 
sensorineural impairment.  The Veteran was noted as not 
having worn hearing aids and he denied a history of ear 
surgery, disease, or vertigo.  He did report difficulty 
understanding speech and the television.  The examiner opined 
that it was "not likely" that hearing loss was related to 
noise exposure while in service.  He explained that 
audiometric thresholds were normal by VA standards on 
discharge audiogram dated in December 1974.

In the Notice of Disagreement dated in February 2008, the 
Veteran's representative asserted that the opinion offered by 
the VA examiner in January 2008 was conclusory in nature and 
the fact that the Veteran had normal hearing at his 
separation examination did not preclude a finding of service 
connection.  Enclosed was internet information in support of 
the Veteran's claim including medical literature stating that 
harmful levels of noise, including noise from just a few 
unprotected firearm shots, can damage hearing.  

In March 2008, the RO requested an addendum opinion from the 
January 2008 VA examiner.  As part of its request, the RO 
asked the examiner to review and consider case law, 
specifically Hensley v. Brown, 5 Vet. App. 155 (1993), which 
holds that in a case where audiometric testing at separation 
from service does not meet regulatory requirements for 
establishing disability, service connection may still be 
established with evidence that current disability is causally 
related to service.  The examiner was asked to review this 
law as well as the Veteran's entrance and separation 
examination reports and opine as to whether it was at least 
as likely as not that the Veteran's bilateral hearing loss 
was a result of acoustic trauma as a Military Policeman 
during service.  The RO further asked the examiner to note 
any shifts in audiometrics from induction to separation and 
opine as to whether it was at least as likely as not that the 
Veteran's present bilateral sensorineural hearing loss had a 
causal relationship to shifts in service.

In an addendum opinion in March 2008, the January 2008 VA 
examiner stated that a review of the Veteran's claims file 
showed no shift in hearing acuity from the time of induction 
in December 1973 to his discharge in December 1974, and 
stated that his hearing was within normal limits at his 
discharge.  He stated that, therefore, his opinion remained 
unchanged in that it was not likely that the Veteran's 
present hearing loss was related to noise exposure during 
military service.

In written argument in May 2008, the Veteran's representative 
asserted that the VA examiner's addendum opinion above was 
inadequate and requested that the Veteran be afforded a new 
VA examination with a different audiologist and that the 
opinion "be based on accepted medical principals and not 
adjudicative assertions."  He asserted that normal 
audiometric testing at separation did not preclude service 
connection.  The representative provided excerpts from the 
Institute of Medicine of the National Academies report 
published in 2006 and asserted that the VA examiner used this 
report for his rationale. 

During a Board videoconference hearing in June 2009, the 
Veteran testified that he first noticed his hearing loss in 
service, but did not seek treatment for "a couple[,] three 
years" because of the expense.  He said he did not do 
anything until he went to VA in 2007.  He denied ever having 
an employment-related hearing evaluation or that he had ever 
been told by a doctor that his present hearing loss was 
related in any way to service.  He reported inservice noise 
exposure during boot camp to weapon training, bazookas and 
grenade launches.  Regarding the frequency of noise exposure, 
the Veteran said "...it was twice and then every six months 
for qualifying.  So probably three times and four times."  
He reported that his hearing loss has been gradually getting 
worse ever since service.  He said he began wearing hearing 
aids in 2008 and denied ever being evaluated for hearing loss 
by a nonVA provider.  

III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required. Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

Discussion

As a starting point, based on the audiological findings from 
the January 2008 VA examination, the Veteran currently meets 
the regulatory hearing thresholds for impaired hearing.  
38 C.F.R. § 3.385.  

As the record does not show nor does the Veteran contend that 
his claimed disability is due to a combat-related injury, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are inapplicable.  Nonetheless, the Board concedes that the 
Veteran was exposed to noise from weapons fire, bazookas and 
grenade launches in service during boot camp.  

As for medical evidence of inservice hearing loss or 
treatment thereof, the Veteran's service treatment records 
are devoid of such treatment.  Although his service treatment 
records show that he was seen in May 1974 for a pimple-like 
lesion on his left ear, it was specifically noted that he did 
not have difficulty with hearing at that time.  In addition, 
the Veteran specifically denied having hearing loss on a 
December 1974 Report of Medical History that he completed at 
the time of his service separation, and he was shown to have 
normal hearing in both ears at his December 1974 separation 
examination.  Furthermore, a discharge physical record in 
December 1974 states that the Veteran had no medical 
problems.    

The Veteran contends that he has had hearing loss ever since 
service.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran's contention as to 
inservice hearing loss is contradicted by the December 1974 
Report of Medical History wherein he specifically denied 
hearing loss.  Accordingly, his statements as to inservice 
hearing problems are of reduced credibility.  See Jandreau v. 
Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) (the Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  In addition, it is interesting to note that the 
Veteran did not include hearing loss as a disability when he 
filed his initial claim for service connection in January 
1975.  

The earliest medical evidence showing that the Veteran had 
bilateral hearing loss is many years after service, in 
January 2008.  In this regard, the VA audiometric findings in 
January 2008 meet the required thresholds for a finding of 
bilateral hearing loss under 38 C.F.R. § 3.385 (2009) (with 
decibel levels over 40 at puretone thresholds of 1000, 2000, 
4000 and 6000 Hz and speech recognition less than 94 
percent).  As far as any postservice medical evidence showing 
hearing problems prior to January 2008, the Veteran 
specifically denied at the June 2009 Board hearing that he 
ever sought treatment by a private medical provider for his 
hearing problems and acknowledged that he first went to VA 
for his hearing in 2007.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

For the reasons outlined above, service connection under the 
provisions of 38 C.F.R. § 3.303(b) has not been established.  
Further, there is no evidence of sensorineural hearing loss 
to a compensable degree within one year of service 
separation, so as to permit a grant of service connection on 
a presumptive basis.

As the Veteran's representative duly noted, the fact that 
there is no evidence showing that the Veteran exhibited 
hearing loss that meets VA's definition of hearing impairment 
hearing under 38 C.F.R. § 3.385 during service or for many 
years after service is not fatal to his claim.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

Regarding the provisions of § 3.303(d) with respect to 
medical nexus evidence, the only medical evidence addressing 
a nexus to service militates against the Veteran's claim.  
More specifically, the January 2008 VA examiner opined that 
it was not likely that the Veteran's hearing loss was related 
to noise exposure in service. He explained that audiometric 
thresholds were normal by VA standards on discharge audiogram 
in December 19974.  In rendering an addendum opinion in March 
2008, the VA examiner was specifically asked to consider VA 
law holding that a Veteran does not have to exhibit hearing 
loss in service in order to prevail on his claim.  
Nonetheless, the examiner stated that his opinion negating a 
link between the Veteran's diagnosed hearing loss in 2008 and 
his inservice noise exposure during boot camp in the early 
1970s did not change.  The examiner explained that a review 
of the Veteran's claims file showed that there was no shift 
in his hearing acuity from his induction examination in 
December 1973 and separation examination in December 1974.  
He further noted that the Veteran had normal hearing at his 
service discharge and said his opinion remained unchanged in 
that it was "not likely" that the Veteran's present hearing 
loss was related to noise exposure in service.  

While the Board has reviewed and acknowledges the Veteran's 
own statements that his hearing loss is the result of noise 
exposure in service, as a lay person he is not competent to 
provide evidence regarding a diagnosis or its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  See also Jandreau, supra.  

The Veteran has also submitted medical literature in support 
of his claim which has been reviewed.  This literature states 
that harmful levels of noise, including noise from just a few 
unprotected firearm shots, can damage hearing.  However, this 
literature does not purport to address the specific facts of 
the individual case under consideration.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").  Thus, it 
is not highly probative as to this case.

It should be emphasized that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent evidence that 
supports the Veteran's assertions as to a nexus between his 
active military service and his current bilateral hearing 
loss, and the only medical opinion on this point weighs 
against the claim.

For the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b.)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


